DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities:    
It appears the “aq” at the end of line 2 in claim 23 is a typographical error and is recommended to be removed.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2009/0165855).
Regarding claim 11, Sun discloses a method for manufacturing a crystalline solar cell (100; [0039]), comprising the steps of: 
providing a semiconductor material (102) having a first region (116) and a second region (114), the first region and the second region being doped in such a way that there is a pn junction between the first region and the second region ([0025]), 

applying a first optically opaque, electrically conductive material (110) to the first surface passivation layer in first lateral regions (where front contacts 110 are located) of the first surface of the semiconductor material and producing at least one direct or indirect electrically conductive contact between the first optically opaque, electrically conductive material and the first region of the semiconductor material in the first lateral regions of the first surface of the semiconductor material ([0029]; see Figure 2), 
applying a layer of a first optically transparent, electrically conductive material (106a; zinc oxide or indium tin oxide; [0026]) to the first surface passivation layer in second lateral regions of the first surface of the semiconductor material (where front contacts 110 are not located), electrically conductive contact between the layer made of the first optically transparent, electrically conductive material and the first optically opaque, electrically conductive material and also electrically conductive contact between the layer made of the first optically transparent, electrically conductive material and the first region of the semiconductor material being produced, the second lateral regions being different from the first lateral regions ([0026]; see Figure 2), and 
applying a second optically opaque, electrically conductive material (112) in first lateral regions (where back contact 112 is located; see Figure 2) of a second surface of the semiconductor material (102b), and producing at least one direct or indirect electrically conductive contact between the second optically opaque, electrically conductive material and 
	Sun does not expressly disclose the layer of the first optically transparent, electrically conductive material is applied to the first surface passivation layer after the first optically opaque, electrically conductive material has been applied, but the reference discloses the layer of the first optically transparent, electrically conductive material is applied to the first surface passivation layer before the first optically opaque, electrically conductive material has been applied ([0039]).
	However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) and In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). Therefore, absence of new or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the layer of the first optically transparent, electrically conductive material to the first surface passivation layer after the first optically opaque, electrically conductive material has been applied.
	Regarding claim 12, modified Sun discloses all the claim limitations as set forth above, and further discloses before or after the step of applying the second optically opaque, electrically conductive material in the first lateral regions of the second surface of the semiconductor material, a layer made of an electrically insulating material (108b) is applied over the second surface of the semiconductor material in second lateral regions of the second 
Regarding claim 13, modified Sun discloses all the claim limitations as set forth above, and further discloses before or after the step of applying the second optically opaque, electrically conductive material in the first lateral regions of the second surface of the semiconductor material, a layer made of a second optically transparent, electrically conductive material (106b) is applied over the second surface of the semiconductor material in second lateral regions of the second surface of the semiconductor material ([0039]), an electrically conductive contact being produced between the layer made of the second optically transparent, electrically conductive material and the second optically opaque, electrically conductive material, and an electrically conductive contact being produced between the layer made of the second optically transparent, electrically conductive material and the second region of the semiconductor material, the second lateral regions of the second surface being different from the first lateral regions of the second surface ([0026] and [0039]).
Regarding claim 14, modified Sun discloses all the claim limitations as set forth above, and further discloses before the step of applying the second optically opaque, electrically conductive material in first lateral regions of a second surface of the semiconductor material and before the step of applying the layer made of the second optically transparent, electrically conductive material, a second surface passivation layer (104b) through which charge carriers 
Regarding claim 15, modified Sun discloses all the claim limitations as set forth above, and further discloses a first antireflection layer (108a) is applied over the layer made of the first optically transparent, electrically conductive material and/or a second antireflection layer (108b) is applied over the layer made of a second optically transparent, electrically conductive material ([0028] and [0039]).
Regarding claim 17, modified Sun discloses all the claim limitations as set forth above, and further discloses the layer made of the first optically transparent, electrically conductive material and/or the layer made of a second optically transparent, electrically conductive material are deposited by a PECVD process ([0018]), in which a plasma is present in a plasma zone (it is inherent plasma is present in a plasma zone during a PECVD process).
Regarding claim 19, modified Sun discloses all the claim limitations as set forth above, and further discloses the PECVD process used for depositing the layer made of the first optically transparent, electrically conductive material and/or the layer made of the second optically transparent, electrically conductive material is a PECVD process (0018]), in which the plasma zone is spatially set back from a relevant surface to be coated of the semiconductor material (as evidenced by the below Figure 1 from PV manufacturing.org, one can see the plasma zone is spatially set back from the surface to be coated).

    PNG
    media_image1.png
    572
    1162
    media_image1.png
    Greyscale

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2009/0165855), as applied to claim 15 above, and further in view of Moslehi et al. (US 2012/0171804) and in view of Borden et al. (US 2011/0162706).
Regarding claim 16, modified Sun discloses all the claim limitations as set forth above, and further discloses the layer made of the first optically transparent, electrically conductive material can be deposited via PECVD ([0018]) and the first antireflection layer can be silicon nitride ([0028]), but the reference does not expressly disclose the layers are applied in one system without interrupting a vacuum.
Moslehi discloses it is well known in the art before the effective filing date of the claimed invention to use low temperature PECVD as a method of depositing passivation and anti-reflective layers comprising silicon nitride ([0120]).
Borden discloses a method of manufacturing a solar cell comprising a transfer conveyor (310) system that transports the substrate between one or more CVD and PVD chambers ([0025]; See Figure 3).

Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Sun to utilize a conveyor belt system for the PECVD processes such as the one described by Borden, so that multiple layers can be formed on the substrate without the need to remove the substrate from each chamber for a more efficient process, such that the layers are applied in one system without interrupting a vacuum.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2009/0165855), as applied to claim 17 above, and further in view of Tsai (US 2011/0088764) and Moslehi et al. (US 2012/0305063).
Regarding claim 18, modified Sun discloses all the claim limitations as set forth above, but the reference does no expressly disclose energy is introduced into the plasma by microwaves during the PECVD process.

Moslehi also discloses it is well known in the art before the effective filing date of the claimed invention to use microwave plasma enhanced chemical growth of a passivation and anti-reflection coating ([0077]).
As modified Sun is not limited to any specific examples of PECVD process used to form either of the first and second optically transparent, electrically conductive materials and as the use of microwave PECVD  for the deposition of such layers were well known in the art before the effective filing date of the claimed invention, as evidenced by Tsai and Moslehi above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable PECVD process, including microwave PECVD in the method of modified Sun.  Said combination would amount to nothing more than the use of a known method for its intended use in a known environment to accomplish an entirely expected result.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2009/0165855), as applied to claim 17 above, and further in view of Borden et al. (US 2011/0162706).
Regarding claim 20, modified Sun discloses all the claim limitations as set forth above, but the reference does not expressly disclose a surface to be coated of the semiconductor material is moved past the plasma zone linearly.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Sun to utilize a conveyor belt system for the PECVD process such as the one described by Borden, so that multiple layers can be formed on the substrate without the need to remove the substrate from each chamber for a more efficient process, such that the surface to be coated of the semiconductor material would be moved past the plasma zone linearly to the next plasma zone.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2009/0165855) in view of Tsai (US 2011/0088764) and further in view of Moslehi et al. (US 2012/0305063), as applied to claim 18 above, and further in view of Park et al. (US 2014/0099443).
Regarding claim 21, modified Meier discloses all the claim limitations as set forth above, and further discloses the first and/or second optically transparent, electrically conductive materials are a zinc oxide (the passivation layer can be zinc oxide; [0026]), but the reference does not expressly disclose the PECVD process is carried out using starting substances of dimethyl zinc or diethyl zinc as a zinc supplier, dinitrogen monoxide and/or oxygen as an oxygen supplier, and an inert gas and/or nitrogen.
Park discloses a PECVD process for depositing a ZnO layer using dimethyl zinc or diethyl zinc as a precursor ([0022]), oxygen ([0031]), and inert gas such as argon ([0030]; see Figure 1).
.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2009/0165855) in view of Tsai (US 2011/0088764) in view of Moslehi et al. (US 2012/0305063) and further in view of Park et al. (US 2014/0099443), as applied to claim 21 above, and further in view of Albaugh et al. (US 2015/0034141) and further in view of Barankin et al. (“Plasma-enhanced chemical vapor deposition of zinc oxide at atmospheric pressure and low temperature”).
Regarding claim 22, modified Meier discloses all the claim limitations as set forth above, and further discloses the first and/or second optically transparent, electrically conductive materials can be selected from zinc oxide, aluminum oxide and indium tin oxide ([0018]), but the reference does not expressly disclose the PECVD process further uses trimethylaluminium as an aluminium source for applying the zinc oxide as an aluminium-doped zinc oxide during the PECVD process.

Barankin discloses doping zinc oxide with aluminum as a transparent conducting layer in photovoltaic devices (first paragraph of 1. Introduction) and depositing the aluminum doped zinc oxide by using trimethylaluminum as an aluminum source during a PECVD process (third paragraph of 1. Introduction) along with oxygen, diethylzinc, and helium (second paragraph of 2. Experimental methods).
As modified Sun is not limited to any specific examples of the first and/or second optically transparent, electrically conductive materials and as aluminum doped zinc oxide for transparent conducting layers as a passivation layer in photovoltaic devices where the aluminum source during the PECVD process is trimethylaluminum was well known in the art before the effective filing date of the claimed invention, as evidenced by Barankin and Albaugh above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable known TCO material as a passivation layer in a photovoltaic device, including aluminum doped zinc oxide using trimethylaluminum as an aluminum source during the PECVD process in the method of modified Sun.  Said combination would amount to nothing more than the use of a known method for its intended use in a known environment to accomplish an entirely expected result.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2009/0165855), as applied to claim 11 above, and further in view of Prince et al. (US 2011/0120551).
claim 23, modified Sun discloses all the claim limitations as set forth above, but the reference does not expressly disclose a proportion of the first lateral regions out of a total area of a front face of the crystalline solar cell in plan view is in the range of 1.5 % to 3 %.
Prince discloses an electrode pattern that covers only a small percentage of a surface by penetrating a passivation layer, where the coverage is 2 to 5% of the area ([0016]).
As modified Sun is not limited to any specific examples of the proportion of the first lateral regions out of a total area of the surface and as an electrode pattern covering 2 to 5% of the total area of a surface on a solar cell was well known in the art before the effective filing date of the claimed invention, as evidenced by Prince above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected any suitable amount of coverage, including 2 to 5% of the total area in the method of modified Sun.  Said combination would amount to use of a known method step for its intended use in a known environment to accomplish an entirely expected result.
Further, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Response to Arguments
Applicant's arguments filed 6/14/21 have been fully considered but they are not persuasive. 

However, nowhere does Sun state the materials are dielectric, non-conductive materials. In fact, Sun states in paragraph [0026] that the passivation layer can be made from zinc oxide or indium tin oxide, which are well known electrically conductive materials. Additionally, nowhere does Sun state the passivation layer materials must be dielectric, non-conductive. Sun has only stated that the passivation layers are to reduce defects generated on the surface of the semiconductor substrate and to passivate the surface ([0043]) by reducing recombination at the surface and improving the efficiency of the solar cell ([0007]) and makes no mentioning of the requirement of the passivation layer materials to be dielectric, non-conductive. Further, Albaugh teaches the use of transparent conductive oxides as a passivation layer material ([0107]) including indium tin oxide and zinc oxide. Albaugh states the passivation layer is used for surface passivation for the same purpose and location as Sun. Therefore, the argument was not found to be persuasive. 
Applicant further argues the changed order of the generation of the contacts and the electrically conductive, optically transparent layer on the front side involve the surprising positive effects including the improvement of the electrical and optical properties of the first electrically conductive, optically transparent material due to the lower temperature load resulting from the elimination of the firing process. However, applicant is reminded that the Appeals Board has found that Applicants must show that unexpected results must truly be  Ex parte van der Pol (PTAB 2014, Appeal No. 2012-010143).  See MPEP 716.02 (a). 
Applicant also argues that as the material of the passivation layers do not have to be removed from the already existing metal contacts, no further degradation of the metal contacts takes place, so that their contact-creating capacity to contacts from outside, e.g. by means of soldering, is not impaired. However, it is unclear why the passivation layers have to be removed from the already existing metal contacts in the prior art as no mentioning of such takes place in Sun. Applicant’s argument has also not pointed to any citations of the teaching of Sun and is merely conclusory statements without any evidence or data. It is noted that rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP 2145.
Applicant’s argument regarding Borden was not found to be persuasive because it is not directed to the rejection as presented in the Office Action as it makes no mentioning of the basis of the rejection besides the mentioning of Borden. It is noted that the rejection is based upon Sun in view of Borden and not Borden alone. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721